Citation Nr: 0605335	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-06 744 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to recognition of the veteran's son as the 
"helpless child" of the veteran on the basis of permanent 
incapacity for self-support prior to attaining age 18.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.  He died in December 2001.  The appellant is his son.

The instant appeal arose from a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in San Juan, the Commonwealth of Puerto Rico, which 
denied a claim for entitlement to recognition of the 
veteran's son as the "helpless child" of the veteran on the 
basis of permanent incapacity for self-support prior to 
attaining age 18.  


FINDINGS OF FACT

1.  The veteran's son was born in June 1966 and attained the 
age of 18 in June 1984.

2.  The competent evidence of record establishes that the 
veteran's son was permanently incapable of self-support by 
reason of physical or mental defects at or before he attained 
the age of 18.




CONCLUSION OF LAW

The criteria for recognition of the veteran's son as a 
"helpless child" on the basis of permanent incapacity for 
self-support prior to attaining age eighteen have been met.  
38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. §§ 3.57, 3.315, 
3.356 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, in statements prepared by his uncle and his 
service representative, in essence contends that he is 
entitled to VA benefits based on recognition of himself as an 
adult helpless child of the veteran.  The Board of Veterans' 
Appeals (Board) agrees.  

The veteran had more than 90 days active service during the 
Korean Conflict and died in December 2001.  Service 
connection was not established for any disability during the 
veteran's lifetime.  The appellant was born in December 1966, 
and he seeks, in essence, death pension benefits as an adult 
helpless child of the veteran.  The law requires VA to pay 
pension to each child (1) who is the child of a deceased 
veteran of a period of war who met the service requirements 
prescribed in section 1521(j) of title 38, or who at the time 
of death was receiving (or entitled to receive) compensation 
or retirement pay for a service-connected disability, and (2) 
who is not in the custody of a surviving spouse eligible for 
pension under section 1541 of title 38.  38 U.S.C.A. § 1542 
(West 2002).

Whether the appellant is a child for VA purposes is a legal 
question.  The term "child" includes an unmarried person, 
who before reaching the age of 18 years, became permanently 
incapable of self-support.  38 U.S.C.A. § 101(4) (West 2002); 
38 C.F.R. § 3.57 (2005).  Pursuant to 38 C.F.R. § 3.356(a) 
(2005), a child must be shown to be permanently incapable of 
self-support by reason of mental or physical defect at the 
date of attaining the age of 18 years.  Thus, the focus of 
analysis must be on the individual's condition at the time of 
his 18th birthday.  It is that condition which determines 
whether entitlement to the status of "child" should be 
granted.  See Stanley v. Principi, 18 Vet. App. 82 (2002); 
Dobson v. Brown, 4 Vet. App. 443 (1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  
Principal factors for consideration are whether the appellant 
can support himself; whether the appellant was permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years; whether the daily activities of the 
appellant in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity; and his capacity for self-support.  38 
C.F.R. § 3.356(b) (2005).

The issue which must be resolved in this case is whether the 
veteran's son became permanently incapable of self-support by 
reason of mental or physical defect before turning 18 years 
old.  The determination of the veteran's son's status 
regarding permanent incapacity turns on evidence of his 
physical condition at or shortly before age 18.  Dobson v. 
Brown, 4 Vet. App. 443 (1993).  Here, the appellant was born 
in June 1966 and is currently 39 years old.  He attained the 
age of 18 in 1984, so evidence discussing his condition at 
that period is of prime importance.  

The only evidence dating from the time the appellant was 18 
was an audiological evaluation which revealed severe level 
bilateral hearing loss with a recommendation for evaluation 
for more powerful hearing aids. 

Earlier medical evidence includes a March 1972 medical 
record, when the appellant was 5, which noted that the 
appellant speech was unintelligible.  Aphasia was also 
suggested.  It was noted that the child was not attending 
school and that he was violent.  The medical history at that 
time noted that the appellant's mother had German measles 
three months into her pregnancy.  Also, in 1977, at age 9 or 
10, the appellant was taking lip reading lessons.  

A Social Security Administration (SSA) record dated in 2001 
indicates that the appellant was found to be disabled for SSA 
benefits purposes because of a learning disability and 
hearing problem in April 1977, when he was 10 years old.  
That same record indicated that based on two examination 
reports in March and April 2001 the SSA found that the 
appellant's health had improved and that he was able to work, 
in that he was able to perform a job involving simple tasks 
where his hearing difficulty would not interfere with his 
work.  It was acknowledged that the veteran still had hearing 
loss, difficulty relating to people, difficulty in stressful 
situations, and difficulty concentrating and remembering.

A medical treatment record noting evaluation in March and May 
2002 noted that the veteran was not responsive.  A lay 
statement from E.S.L. stated that the appellant was known to 
her since he was a child and that he had hearing speech and 
learning problems that produced mental and emotional 
disorders.  She stated that the appellant had never been 
married and had never held a job and that "he truly has a 
communication problem, he cannot express what he wants or 
understand what he has said."  It was noted that "[h]e 
cannot even, when in emergencies, communicate by telephone 
because they do not understand what he is trying to say."

A February 2003 medical record noted that the appellant was 
deaf and had paranoid schizophrenia.  A very thorough August 
2003 psychiatric evaluation of the appellant noted that he 
was born with a deaf-mute condition and that he "studied in 
special groups" into high school at the deaf and mute 
school.  He had a 10th grade education.  His language was 
poor, and it was difficult for him to communicate.  It was 
reported that he did not have experience with a formal job 
but that "sometimes a gentleman that makes t-shirts takes 
[the appellant] with him and asks him to do simple cleaning 
chores, but he has to supervise him because he stops doing 
the chore.  He needs constant supervision."  It was also 
noted that he needed assistance with personal hygiene and to 
feed himself and that "[h]e does not present abilities to 
understand what he says, communicate, retain, follow or carry 
on detailed instructions."

Despite the 2001 SSA records which indicate that the 
appellant had improved and was able to work, the Board finds 
that the preponderance of the evidence consistently describes 
physical and mental limitations since childhood through the 
present time, including at the time the appellant turned 18, 
which effectively preclude employment at a level for self-
support.  Every document in the file, from age 5 to age 38, 
consistently reflects that the appellant is severely deaf and 
unable to communicate successfully.  Aggressive behavior has 
also been a factor since childhood.  The only evidence in the 
record of "employment" noted that the appellant's 
performance of simple cleaning chores required constant 
supervision.  Such chores do not equate with employment at a 
level for self-support.

The evidence shows that the appellant was not attending 
school at age 5, when other children do attend school, and 
that when he did attend school, he was assigned to special 
education/learning disability classes.  Further, the medical 
evidence suggests that the veteran's problems are congenital, 
including the August 2003 evaluation report which diagnosed 
"severe congenital deafness and depressive aphasia."

Such congenital disorders are usually incapable of 
improvement.  38 C.F.R. § 3.303(c) (2005); see also 
VAOPGCPREC 67-90.  As such, although much of the evidence of 
record pertinent to this claim is dated well after the 
veteran's son attained the age of 18, the record tends to 
show that he has had a lifelong mental defect that makes him 
permanently incapable of self-support.  

Following a review of the foregoing evidence, the Board must 
conclude that the veteran's son can be recognized as a 
helpless child based upon having permanent incapacity for 
self-support prior to age 18.  First, it must be noted that 
the veteran's son had significant hearing loss disability and 
emotional problems not only at the time of his 18th birthday, 
but many years prior thereto.  Secondly, it is noted that he 
has been essentially unemployed his entire life.  Although by 
regulation such unemployment is not dispositive, it is at 
least highly probative, particularly when one factors that 
the only schooling he had was in special education classes.  

In this case, the Board finds that the cited psychiatric 
reports are quite probative evidence in support of the 
appellant's claim.  The Board concludes that the evidence 
demonstrates that he was permanently incapable of self-
support due to mental or physical defect when he reached the 
age of 18 years.  The criteria for recognition of the 
veteran's son as a helpless child based upon having permanent 
incapacity for self-support prior to age 18 for the purposes 
of death pension benefits are met.  38 U.S.C.A. § 101(4) 
(West 2002); 38 C.F.R. §§ 3.57, 3.315, 3.356 (2005).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  As the Board is providing a full 
grant of the benefit sought in this appeal, it concludes that 
remand for compliance with the VCAA is not warranted because 
any failure to comply with VCAA requirements in this case 
would not be prejudicial to the appellant.  


ORDER

Entitlement to recognition of the veteran's son as the 
"helpless child" of the veteran on the basis of permanent 
incapacity for self-support prior to attaining age 18, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


